Hall, J.
On the trial of a warrant for forcible entry and detainer, the evidence showed that the principal defendant had recently been in possession of the land and tenements in question; that, in her absence, they had been entered on surreptitiously and secretly, 'without her knowledge and against her consent, by the agent and would-be tenant of the plaintiff, they breaking open the house which had been securely fastened, and removing corn found in the building; that in a few days thereafter, the principal defendant came to the place with her furniture and household goods, and demanded restoration of possession; that neither she nor those accompanying and assisting her to remove her goods to the premises made use of any violence or uttered any threats or menaces; aud that her entry was not accompanied by force or the display of arms. The jury summoned to try the case found for the defendants :
Held, that, on the petition for certiorari which showed the above facts, the sanction of the presiding judge was properly refused. Code, .§§4524, 4525, 4526, 4085, 4087.
Judgment affirmed.